Citation Nr: 0020774	
Decision Date: 08/09/00    Archive Date: 08/17/00

DOCKET NO.  96-20 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to an effective date prior to July 18, 1994, 
for the grant of a compensable evaluation for postoperative 
residuals of a right inguinal hernia repair.  

2.  Entitlement to an increased rating for postoperative 
residuals of a right inguinal hernia repair, currently 
evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel



INTRODUCTION

The veteran had active military service from August 1969 to 
August 1973.  

This appeal is before the Board of Veterans' Appeals (Board) 
from rating decisions from the Honolulu, Hawaii, Department 
of Veterans Affairs (VA) Regional Office (RO).  The October 
1994 and May 1995 rating determinations continued a 
noncompensable evaluation for postoperative residuals of a 
right inguinal hernia repair.  An October 1996 rating 
decision granted a 10 percent evaluation for the disability, 
effective from July 18, 1994.  A rating decision in April 
1997 awarded a 100 percent rating from September 11, 1973, a 
noncompensable rating from November 1, 1973, and a 10 percent 
rating from July 18, 1994.  By rating decision in December 
1997, the evaluation was increased to 30 percent, effective 
from July 18, 1994.  


FINDINGS OF FACT

1.  The RO notified the veteran of the February 1974 rating 
decision that granted service connection for postoperative 
residuals of a right inguinal hernia repair, evaluated as 
noncompensable from August 11, 1973, by letter dated March 7, 
1974; the veteran did not appeal.  

2.  On July 18, 1994, the RO received the initial claim for a 
compensable rating for postoperative residuals of a right 
inguinal hernia repair; July 18, 1994, was subsequently 
assigned as the effective date for a grant of a compensable 
evaluation for postoperative residuals of a right inguinal 
hernia repair.  

3.  The RO was not in possession of any communication or 
evidence prior to July 18, 1994, which could reasonably be 
construed as a formal or informal claim of entitlement to a 
compensable rating for postoperative residuals of a right 
inguinal hernia repair.  

4.  The medical evidence does not show a recurrent inguinal 
hernia that is not readily reducible or considered 
inoperable, or paralysis of the anterior crural nerve. 

5.  The veteran has been gainfully employed for approximately 
20 years without vocational impairment from a hernia 
disability.  

6.  The veteran has no difficulty with walking, and he 
continues to exercise.  


CONCLUSIONS OF LAW

1.  The February 1974 rating decision became final on March 
7, 1975.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 20.200, 20.201, 20.302(a) (1999).  

2.  The criteria have not been met for an effective date 
prior to July 18, 1994, for a grant of a compensable 
evaluation for postoperative residuals of a right inguinal 
hernia repair.  38 U.S.C.A. § 5110 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.400 (1999).  

3.  The criteria are not met for an increased rating for 
postoperative residuals of a right inguinal hernia repair, 
currently evaluated as 30 percent disabling.  38 U.S.C.A. §§ 
1155, 5107(b) (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.114, Diagnostic Codes 7338 and 7340 (1999); 38 C.F.R. 
§ 4.124a, Diagnostic Codes 8526 and 8530 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records include an August 3, 
1973 examination report noting that the veteran had a right 
inguinal hernia that was not considered disabling.  In 
numerous lay statements, the veteran alleges that he was told 
then that the VA would repair the hernia if it were ever 
necessary.  Form DD 214 shows that the veteran received an 
honorable discharge from service on August 10, 1973.  

On September 12, 1973, according to a January 7, 1974 letter 
from a private medical center, the veteran underwent surgery 
to repair a right hernia.  The hernia repair was sound, and 
the veteran had been cleared for work.  There was some deeper 
wound soreness with activity and incipient weakness but no 
actual signs or symptoms of hernia.  The discharge diagnosis 
on September 20, 1973, was a right direct inguinal hernia.  

A private treatment record entry, dated November 23, 1973, 
received by the RO in February 1997, notes that the veteran 
noticed pain just two days prior, located above the incision 
for the repair of the right inguinal hernia.  The incision 
did not seem inflamed.  

On December 7, 1973, the RO received the veteran's original 
application for service connection for a hernia disability.  
The veteran noted that the disability began in August 1973.  

In the February 1974 rating decision, the RO granted service 
connection for postoperative residuals of a right inguinal 
hernia repair and assigned a noncompensable rating effective 
from August 11, 1973.  The RO notified the veteran of the 
decision by letter dated March 7, 1974, and he did not 
appeal.  The letter notified the veteran that if he believed 
that the decision was not correct that he could initiate an 
appeal by filing a written notice of disagreement at any time 
within one year from the date of the letter and that in the 
absence of a timely appeal that the decision would become 
final.  

Another private treatment record entry dated February 26, 
1974, received by the RO in November 1995, indicates that the 
veteran had pain and swelling over the incision site.  In 
addition, entries dated March 14, 1974, and November 13, 
1974, note that the veteran had a draining opening in his 
right groin, which was non-urgent.  An April 11, 1975 entry 
notes that the suggested recurrence of a hernia had been 
proven incorrect and the pattern of recurrent infections had 
continued sporadically and with probably diminishing 
frequency.  An entry dated April 14, 1975, notes that the 
examiner lanced an abscess in the scar but there was no 
recurrence of a hernia.  

In a private treatment record entry, dated July 15, 1976, 
received by the RO in February 1997, the examiner opined that 
draining at the hernia repair site was caused by a silk 
suture in the repaired area.  

In a statement dated July 18, 1994, the veteran submitted a 
claim for reevaluation of his inguinal hernia disability.  He 
noted that the surgery repairs in 1973 resulted in adhesions 
and other complications.

An August 9, 1994 VA treatment record notes that the veteran 
reported problems with residual draining sinuses, pain, 
swelling, and numbness on his right thigh since the right 
inguinal hernia repair.  Examination revealed 2-3 sinus scars 
but no draining.  The right inguinal canal was tight but 
there was no hernia.  There was some mild to moderate pain 
upon insertion of the finger into the inguinal canal.  The 
assessment included residuals of a right inguinal canal 
repair with possible adhesions versus nerve entrapment.  

In an October 1996 rating decision, the RO granted an 
increased evaluation of 10 percent effective from July 18, 
1994.  In addition, in an April 1997 rating decision, the RO 
granted a retroactive 100 percent rating from September 11, 
1973, a noncompensable rating from November 1, 1973, and 
resumed and continued the 10 percent rating from July 18, 
1994.

The veteran underwent a VA fee-basis examination in August 
1997.  The examiner indicated that he had reviewed the 
veteran's medical records.  The veteran reported that his 
stepfather, who was a surgeon, noticed at the time of the 
operation that the nerve was cut near the hernia.  The 
veteran had not complained of any weakness in his legs, and 
he had no difficulty with walking.  The examiner specifically 
noted that the February 26, 1974 outpatient record noted 
swelling and pain over the incision site.  The examiner 
further noted that the veteran developed sinuses with 
drainage from an infection from the localized abscess, which 
was treated with antibiotics.  The veteran had a burning 
sensation in the inguinal area in the inner part of his thigh 
since having this treatment.  The veteran complained of 
numbness and a paresthesia sensation in the femoral area that 
the examiner opined could be related to scar tissue 
entrapment or involvement of the nerves as they came out of 
the inguinal canal.  The examiner opined that the veteran's 
post-operative problems were related to complications from 
the veteran's inguinal hernia repair.  

The veteran underwent a VA examination in December 1997.  The 
veteran reported recurrent infections after silk stitches 
were used in the 1973 surgery and formation of sinus tracks 
that eventually closed over and healed in 1976.  He currently 
reported intermittent pain over the inguinal area secondary 
to adhesions, numbing of the right thigh, and parathesias of 
the right upper thigh when he performed sit ups or other 
repetitious exercises involving the right hip.  Examination 
of the right inguinal area revealed no drainage, erythema, 
masses, or tenderness to palpation.  Sensation of this area 
was normal.  The assessment was residuals of the right 
inguinal herniorrhaphy with postoperative infection and 
resultant sinus formation that had essentially healed over.  
The veteran had no abdominal adhesions, and there was no 
hemorrhaging of his gastrointestinal track due to the right 
inguinal herniorrhaphy surgery.  The veteran's 
gastrointestinal function was normal.  The veteran had 
peripheral neuropathy over the right proximal thigh area due 
to nerve entrapment from scarring.  

The December 1997 rating decision granted an increased 
evaluation of 30 percent for postoperative residuals of a 
right inguinal hernia repair, effective from July 18, 1994.  

The veteran underwent a VA psychiatric examination in 
December 1998.  He reported that he worked from 1973 to 1982 
for his stepfather, who owned a restaurant.  He worked for 
two private companies from 1982 to 1988 as an electronics 
technician and from 1988 to 1993 as an electrical maintenance 
engineer.  He reported that he was terminated in 1993 because 
of an inability to tolerate the physical demands of the job.  
He was unemployed from 1993 to 1995.  Since then, he had 
worked in the cable industry for two different companies.  
Three weeks ago, he was terminated from his most recent job 
because he was not focused on his work.  The veteran denied 
any significant interpersonal problems or problems meeting 
his work responsibilities and stated that he was given no 
adequate explanation for his termination.  He believed that 
it was most likely due to not getting along with off-island 
personnel who were prone to disparage the local culture and 
customs.  Although the veteran reported significant physical 
limitations from complications from hernia surgery, the 
examiner noted that he was employed full-time until just 
recently without any apparent impairment in vocational 
functioning.  The examiner opined that vocational functioning 
had in the past been limited by employment opportunities and 
physical limitations rather than any psychiatric 
difficulties.  The examiner opined that, given the economic 
climate on the veteran's island, the limited employment 
market, and his physical limitations, he was likely to 
encounter severe difficulties finding new employment.  In an 
April 1999 addendum, the psychiatric examiner stated that any 
complaints referable to abdominal complaints were most likely 
a consequence of complications and abdominal adhesions 
following surgery for inguinal hernia.  The examiner opined 
that the veteran had clearly been capable of maintaining 
gainful employment.  

The veteran underwent another VA examination in January 1999.  
The veteran reported that, within the last couple of weeks, 
he was performing some strenuous activity and developed a 
firm, tender and irritated nodule in the medial portion of 
the right inguinal canal.  He reported a persistent, severe, 
itchy feeling down the right inner thigh.  On the day of the 
examination, the veteran was without complaint.  On 
examination, there was no physical evidence of a recurrent 
inguinal hernia.  There were no visible sinus tracts and no 
palpable fluctuance or crepitus.  There were no subcutaneous 
masses, overlying erythema, or adenopathy.  Neurovascular 
exam in the groin and thigh region was normal.  The examiner 
opined that it was possible that the veteran had a small 
underlying recurrent inguinal hernia that was not perceptible 
on physical exam, given the recent nodule that he felt in 
this area.  The veteran had some neurologic symptoms that 
might be related to entrapment or other injury to the 
ilioinguinal and iliohypogastric nerves.  The examiner was 
unsure of the etiology of the severe itching but opined that 
it could be related to a neurologic cause.  

In numerous lay statements, the veteran alleged that his 
hernia disability prevented him from going to college off-
island, which limited his employment opportunities.  He 
contended that when he exercised or ran that tissue tore 
inside which caused pain, swelling, itching, and reddening.  
He contended that he had not been given the opportunity to 
appeal the February 1974 rating decision.  

II.  Criteria

An appeal consists of a timely filed notice of disagreement 
in writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  38 U.S.C.A. 
§ 7105(a); 38 C.F.R. § 20.200 (1999).  If no notice of 
disagreement is filed within the prescribed period, the 
action or determination shall become final and the claim will 
not thereafter be reopened or allowed, except as otherwise 
provided by regulation.  38 U.S.C.A. § 7105(c);  38 C.F.R. 
§ 20.1103 (1999).  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 C.F.R. § 3.151(a) 
(1999).  The term "claim" or "application" means a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief of entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (1999).  

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on a claim for increase will 
be the date of receipt of the claim or the date the 
entitlement arose, whichever is later.  The effective date is 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred if the claim for 
an increased rating was received within one year from such 
date; otherwise, the effective date is the date of receipt of 
the claim for an increased rating.  38 U.S.C.A. § 5110(a) 
(West 1991); 38 C.F.R.  § 3.400 (1999).  

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (1999).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  

Regulations require the evaluation of the complete medical 
history of the veteran's condition.  38 C.F.R. §§ 4.1, 4.2 
(1999).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Although a rating specialist is directed to 
review the recorded history of a disability to make a more 
accurate evaluation, regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2 
(1999).  

A large, postoperative, recurrent inguinal hernia, not well 
supported under ordinary conditions and not readily 
reducible, when considered inoperable, warrants a 60 percent 
evaluation.  A small, operative recurrent, or unoperated 
irremediable inguinal hernia, not well supported by truss, or 
not readily reducible, warrants a 30 percent evaluation.  A 
postoperative recurrent, inguinal hernia, readily reducible 
and well supported by truss or belt, warrants a 10 percent 
evaluation.  Note: Add 10 percent for bilateral involvement, 
provided the second hernia is compensable.  This means that 
the more severely disabling hernia is to be evaluated, and 10 
percent, only, added for the second hernia, if the latter is 
of compensable degree.  38 C.F.R. § 4.114, Diagnostic Code 
7338 (1999).  

A femoral hernia is rated as for an inguinal hernia.  
38 C.F.R. § 4.114, Diagnostic Code 7340 (1999).  

Complete paralysis of the anterior crural nerve (femoral), 
with paralysis of the quadriceps extensor muscles, warrants a 
40 percent evaluation.  Incomplete paralysis of the anterior 
crural nerve (femoral) warrants a 30 percent evaluation if 
severe, a 20 percent evaluation if moderate, and a 10 percent 
evaluation if mild.  38 C.F.R. § 4.124a, Diagnostic Code 8526 
(1999).  

Severe to complete paralysis of the ilioinguinal nerve 
warrants a 10 percent evaluation.  38 C.F.R. § 4.124a, 
Diagnostic Code 8530 (1999).  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  All benefit of the 
doubt will be resolved in the veteran's favor.  38 C.F.R. § 
4.3 (1999).  

III.  Analysis

A.  Effective Date prior to July 18, 1994, for the Grant of a 
Compensable Evaluation for Postoperative Residuals of Right 
Inguinal Hernia Repair

The veteran's claim for an effective date prior to July 18, 
1994, for the grant of a compensable evaluation for 
postoperative residuals of a right inguinal hernia repair is 
well grounded.  The veteran alleges that he is entitled to 
additional compensation because his symptoms warranted a 
compensable rating from August 11, 1973, the day after 
separation from service.  38 U.S.C.A. § 5107(a) (West 1991); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  

When a claim is well grounded, the case will be decided on 
the merits after the Board has determined that VA's duty to 
assist under 38 U.S.C.A. § 5107(a) has been fulfilled.  The 
RO obtained medical records from the identified health care 
providers.  The veteran received VA examinations, filed 
numerous lay statements with the RO, and declined the 
opportunity for a hearing.  Although the veteran and his 
representative alleged that he should have been further 
examined by a surgeon, as recommended by the August 1997 
examiner, the March 1998 medical opinion stated that the 
recommendation was for further treatment rather than for 
obtaining more data for a rating decision.  Therefore, the VA 
has fulfilled its duty to assist under 38 U.S.C.A. § 5107(a).  

The February 1974 rating decision, which granted service 
connection for postoperative residuals of a right inguinal 
hernia repair, evaluated as noncompensable from August 11, 
1973, became final because the RO notified the veteran of 
that decision by letter dated March 7, 1974, and he did not 
appeal.  Although the veteran claimed that he was not given 
the opportunity to appeal the February 1974 rating decision, 
the record clearly showed that the March 7, 1974 letter 
informed the veteran that the decision would become final if 
he did not file a written notice of disagreement with the RO 
by March 7, 1975.  

The veteran waited over 20 years after the February 1974 
rating decision to file a claim for a compensable evaluation.  
He eventually filed a written claim that evidenced a belief in 
entitlement to a compensable evaluation because his July 1994 
statement, received by the RO on July 18, 1994, requested 
reevaluation of his service-connected right inguinal hernia.  
The record did not include communication or evidence received 
prior to July 18, 1994, which could reasonably be construed as 
a formal or informal claim of entitlement to a compensable 
evaluation.  Although the March 7, 1974 letter informed the 
veteran that he had to file a written notice of disagreement 
with the RO within one year of the date of the letter in order 
to initiate an appeal, the only additional document filed 
prior to July 18, 1994 was a second copy of the veteran's Form 
DD 214.  

The earliest possible date of entitlement to a compensable 
evaluation under the criteria of Diagnostic Codes 7338 and 
7340 was September 12, 1973.  Although the medical evidence 
showed that the veteran did not have a recurrent right 
inguinal hernia, various examiners related postoperative 
draining sinuses, scar tissue entrapment, and nerve 
involvement to complications from the right inguinal hernia 
repair on September 12, 1973.  

Regardless, the RO did not receive the initial claim for a 
compensable evaluation for postoperative residuals of a right 
inguinal hernia repair until July 18, 1994, over 19 years 
after the February 1974 rating decision became final on March 
7, 1975.  Therefore, a compensable evaluation could not have 
been established prior to the date the claim was received, 
regardless of what the veteran's medical records show.  The 
earliest correspondence that could reasonably be interpreted 
as a claim for a compensable evaluation for postoperative 
residuals of a right inguinal hernia repair was received on 
July 18, 1994.  Thus, the effective date for the grant of a 
compensable evaluation can be no earlier than July 18, 1994.  

B.  An increased rating for postoperative residuals of a 
right inguinal hernia repair, currently evaluated as 30 
percent disabling

The claim for an increased rating is well grounded because 
the veteran alleges that his right inguinal hernia disability 
has increased in severity.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  A veteran's assertion that 
the disability has worsened serves to render the claim well 
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
The Board finds that the VA has fulfilled its duty to assist 
in the development of the facts pertinent to this claim under 
38 U.S.C.A. § 5107(a).  

A rating higher than 30 percent is not warranted under the 
criteria of Diagnostic Codes 7338 and 7340 because the 
medical evidence does not show a recurrent inguinal hernia 
that was not readily reducible or considered inoperable.  
Although the veteran indicated that his hernia was recurrent, 
the April 1975 examiner stated that the suggested recurrence 
of a hernia had been proven incorrect, and multiple examiners 
noted that there had been no recurrence of a hernia.  The 
veteran admitted that his sinuses closed over and healed in 
1976, and the medical evidence revealed no treatment or 
examination for a hernia for almost 20 years thereafter.  In 
addition, the January 1999 examination revealed no physical 
evidence of a recurrent inguinal hernia.  Although the 
January 1999 examiner opined that it was possible that the 
veteran had a small underlying recurrent inguinal hernia that 
was not perceptible on physical exam, the medical evidence 
does not show that the veteran had impaired vocational 
functioning due to his hernia disability.  Instead, the 
evidence shows that the veteran was employed for 9 years with 
a family-owned restaurant, 6 years as an electronic 
technician, and 5 years as an electrical maintenance 
engineer.  Accordingly, a rating higher than 30 percent is 
not warranted under the criteria of Diagnostic Codes 7338 and 
7340.  

In addition, a rating higher than 30 percent is not warranted 
under the criteria of Diagnostic Code 8526 because the 
medical evidence does not demonstrate complete paralysis of 
the anterior crural nerve (femoral).  The veteran complained 
to the August 1997 examiner of numbness and a paresthesia 
sensation in the femoral area, and the December 1997 examiner 
confirmed that the veteran had peripheral neuropathy over the 
right thigh area.  However, the medical evidence does not 
show even incomplete paralysis of the anterior crural nerve.  
In August 1997, the veteran had not complained of any 
weakness in his legs, and he had no difficulty with walking.  
The veteran reported that he continued to exercise, and the 
December 1998 examiner opined in April 1999 that the veteran 
had clearly been capable of maintaining gainful employment.  
A rating for bilateral involvement is not available because 
the medical evidence does not show an inguinal or femoral 
hernia on the left.  Accordingly, a rating higher than 30 
percent is not warranted under the criteria of Diagnostic 
Code 8526.  

A rating higher than 10 percent is not available under the 
criteria of Diagnostic Code 8530.  

Finally, extraschedular considerations do not apply in this 
case because exceptional circumstances have not been 
demonstrated.  See Smallwood v. Brown, 10 Vet. App. 93, 97-98 
(1997); 38 C.F.R. § 3.321(b)(1999).  The evidence does not 
show that the service-connected disability markedly 
interferes with employment or causes frequent 
hospitalizations.  The December 1998 examiner opined that 
economic conditions and limited employment opportunities on 
the veteran's island, in addition to his physical 
limitations, will cause difficulty in finding new employment.  
However, the veteran was employed for at least 20 years after 
the 1973 hernia surgery, and the medical evidence shows no 
hospitalizations for a hernia disability since the 1973 
inguinal hernia repair.  


ORDER

Entitlement to an effective date prior to July 18, 1994, for 
the grant of a 30 percent evaluation for postoperative 
residuals of a right inguinal hernia repair is denied.  

Entitlement to a rating in excess of 30 percent for 
postoperative residuals of a right inguinal hernia repair is 
denied.  



		
	Trudy S. Tierney
	Acting Member, Board of Veterans' Appeals


 

